DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vo et al. [US 2021/0390424].
Regarding Claim 1, Vo teaches “A system, comprising: a memory that stores computer executable components; and” as “The method 240 may be performed on any suitable data processing system including one or more processors and a memory.” [¶0053]
“a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:” as “Each of these devices can be implemented via computer-executable instructions that can run on one or more computers, and/or in combination with other program modules and/or as a combination of hardware and software.” [¶0105]
“a condition definition component that defines one or more conditions associated with use of a model trained on first traces of a first process to make a prediction on one or more second traces of a second process; and” as “After training the model, step 250 and after the prediction process at step 252, the binary promotion process at step 254 concludes that 20,000 of the records are likely susceptible to customer churn or are like not susceptible to customer churn. ” [¶0079]
“a guardrail component that determines whether to use the model to make the prediction.” as “The subject disclosure can further include comparing respective associated probability values of respective first pass prediction record with one or more cutoff thresholds and promoting respective first pass prediction records in response to the comparing, producing an affected fragment of prediction records. ” [¶0016]
Regarding Claim 2, Vo teaches “wherein the guardrail component analyzes one or more of the first traces, the one or more second traces, a process definition of the first process, and a process definition of the second process to determine whether to use the model to make the prediction.” as “The subject disclosure can further include training a machine learning model with the training data, applying the testing data to the machine learning model in a first pass to generate first pass prediction records, each respective first pass prediction record having a respective associated probability value. The subject disclosure can further include comparing respective associated probability values of respective first pass prediction record with one or more cutoff thresholds and promoting respective first pass prediction records in response to the comparing, producing an affected fragment of prediction records. The subject disclosure can further include combining the affected fragment of prediction records with at least some data records of the training data to produce new training data and training the machine learning model with the new training data.” [¶0016]
Regarding Claim 7, Vo teaches “wherein the condition definition component defines the one or more conditions to facilitate at least one of improved application of the model, improved performance of the model, improved accuracy of the model in predicting an outcome in the second process, increased reusability of the model, or reduced computational costs of the processor.” as “the noted process operates to improve a forecast by an ML model by exposing and leveraging new variable attributes not found for traditional single-pass machine learning algorithms. Further, the noted process permits leveraging new insights that can be inferred through multiple prediction and retrain iterations. ” [¶0035]
Claim 8 recites a computer-implemented method with the same limitations as claim 1 and anticipated by Vo under the same rationale of anticipation of claim 1.
Claim 9 recites a computer-implemented method with the same limitations as claim 2 and anticipated by Vo under the same rationale of anticipation of claim 2.
Claim 14 recites a computer-implemented method with the same limitations as claim 7 and anticipated by Vo under the same rationale of anticipation of claim 7.
Claim 15 recites a computer program code with the same limitations as claim 1 and anticipated by Vo under the same rationale of anticipation of claim 1.
Claim 16 recites a computer program code with the same limitations as claim 2 and anticipated by Vo under the same rationale of anticipation of claim 2.
Claim 20 recites a computer program code with the same limitations as claim 7 and anticipated by Vo under the same rationale of anticipation of claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. [US 2021/0390424] in view of Wu et al. [US 2019/0121928].
Claim 3 is rejected over Vo and Wu.
Vo does not explicitly teach wherein the second process comprises at least one of a modified version of the first process or a version of the first process developed after development of the first process.
However, Wu teaches “wherein the second process comprises at least one of a modified version of the first process or a version of the first process developed after development of the first process.” as “A trained AI 140 is capable of predicting and evaluating 144 one or more device parameters based on a new set of process inputs 148 according to a proposed process modification 142.” [¶0033]
Vo and Wu are analogous arts because they teach machine learning and data model analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vo and Wu before him/her, to modify the teachings of Vo to include the teachings of Wu with the motivation of semiconductor device fabrication according to the techniques disclosed herein is accomplished faster from a time a modified semiconductor device fabrication process is determined to actual fabrication in physical semiconductor form. [Wu, ¶0020]
Claim 10 recites a computer-implemented method with the same limitations as claim 3, therefore rejected over Vo and Wu under the same rationale of rejection of claim 3.
Claim 17 recites a computer program code with the same limitations as claim 3, therefore rejected over Vo and Wu under the same rationale of rejection of claim 3.
Claim(s) 4-6, 11-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vo et al. [US 2021/0390424] in view of Godden et al. [US 2021/0383927].
Claim 4 is rejected over Vo and Godden.
Vo does not explicitly teach wherein the one or more conditions correspond to one or more risks associated with using the model to make the prediction.
However, Godden teaches “wherein the one or more conditions correspond to one or more risks associated with using the model to make the prediction.” as “each per-category weight value for an inferred risk category is determined in accordance with an optimization-based training technique and based on ground-truth health-related risk predictions for a group of training individual-condition pairs.” [¶0092]
Vo and Godden are analogous arts because they teach machine learning and data model analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vo and Godden before him/her, to modify the teachings of Vo to include the teachings of Godden with the motivation of determine a genetic risk score that integrates genetic, behavioral, and other health information. [Godden, ¶0017]
Claim 5 is rejected over Vo and Godden.
Vo does not explicitly teach wherein the guardrail component determines whether to use the model to make the prediction based on the one or more risks.
However, Godden teaches “wherein the guardrail component determines whether to use the model to make the prediction based on the one or more risks.” as “Beta shrinkage such as via least absolute shrinkage and selection operator (LASSO) and/or via Ridge regression, and P-value thresholding via one or more threshold P values).” [¶0099]
Claim 6 is rejected over Vo and Godden.
Vo does not explicitly teach wherein the guardrail component further determines, based on the one or more conditions, a number of future process traces of the second process the model has an ability to service.
However, Godden teaches “wherein the guardrail component further determines, based on the one or more conditions, a number of future process traces of the second process the model has an ability to service.” as “ if the number of months since the month of the most recent financially derogatory record for the target individual is less than the first threshold number of months but more than or equal to a second threshold number of months (e.g., 12 months), the compliance history category is assigned a third highest compliance history category value (e.g., a compliance history category value of 25);” [¶0068]
Vo and Godden are analogous arts because they teach machine learning and data model analysis.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Vo and Godden before him/her, to modify the teachings of Vo to include the teachings of Godden with the motivation of determine a genetic risk score that integrates genetic, behavioral, and other health information. [Godden, ¶0017]
Claim 11 recites a computer-implemented method with the same limitations as claim 4, therefore rejected over Vo and Godden under the same rationale of rejection of claim 4.
Claim 12 recites a computer-implemented method with the same limitations as claim 5, therefore rejected over Vo and Godden under the same rationale of rejection of claim 5.
Claim 13 recites a computer-implemented method with the same limitations as claim 6, therefore rejected over Vo and Godden under the same rationale of rejection of claim 6.
Claim 18 recites a computer program code with the same limitations as claim 5, therefore rejected over Vo and Godden under the same rationale of rejection of claim 5.
Claim 19 recites a computer program code with the same limitations as claim 6, therefore rejected over Vo and Godden under the same rationale of rejection of claim 6.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/Primary Examiner, Art Unit 2132